                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALAN BRINKER,                                       Case No. 18-cv-05099-SI
                                   8                    Plaintiff,
                                                                                             ORDER DENYING PLAINTIFF'S
                                   9             v.                                          MOTION TO COMPEL AND SETTING
                                                                                             DEADLINE FOR PLAINTIFF TO FILE
                                  10     NANCY A. BERRYHILL,                                 MOTION FOR SUMMARY
                                                                                             JUDGMENT
                                  11                    Defendant.
                                                                                             Re: Dkt. No. 30
                                  12
Northern District of California
 United States District Court




                                  13
                                              Plaintiff Alan Brinker has filed an administrative motion to compel production of
                                  14
                                       documents, fix and complete the record, and produce an accounting. Dkt. No. 30. Plaintiff is
                                  15
                                       representing himself pro se in this Social Security appeal. The Court previously ruled on several of
                                  16
                                       plaintiff’s other administrative motions, but deferred ruling on this motion and ordered that the
                                  17
                                       defendant file a response. Dkt. No. 32.
                                  18
                                              Plaintiff states that the administrative record in this case is not complete, that Social Security
                                  19
                                       has failed to complete the record, and that Social Security has failed and refused to give him a usable
                                  20
                                       copy of the record. In her opposition, defendant states that she has certified that the administrative
                                  21
                                       records filed at Docket Numbers 18 and 21 “constitute full and accurate transcripts of the entire
                                  22
                                       record of proceedings relating to the administrative law judge decision dated March 2, 2015 at issue
                                  23
                                       in the above-captioned matter[.]” Dkt. No. 33 at 1. Defendant further states that she has “mailed
                                  24
                                       hard copies of the administrative record to Plaintiff on two separate occasions and engaged in several
                                  25
                                       telephone conversations and e-mail communications with Plaintiff to address his argument that the
                                  26
                                       administrative record is incomplete.” Id. at 2. Defendant also states that her counsel has “attempted
                                  27
                                       to ascertain what documents Plaintiff believed were missing” but that “Plaintiff would not identify
                                  28
                                   1   the documents . . . and it was unclear what specific documents he asserted were missing from the

                                   2   record.” Id. Plaintiff then filed a “sur reply” presenting a “general list of categories of documents

                                   3   not provided.” Dkt. No. 35. Plaintiff refers to a prior case involving a question of whether plaintiff

                                   4   worked for nine months or ten. Id. at 1. The sur reply also refers to hearings on the repayment issue

                                   5   and money that was taken from his Social Security checks.

                                   6          After reviewing the papers filed in this case, as well as the administrative record produced

                                   7   to date, the Court DENIES plaintiff’s motion to compel production of documents. In the March 2,

                                   8   2015 Administrative Law Judge (“ALJ”) decision that appears to be the subject of this appeal, the

                                   9   only issue was whether the agency correctly calculated the onset date for plaintiff’s entitlement to

                                  10   disability insurance benefits. See Dkt. No. 21. In that decision, the ALJ noted that plaintiff “took

                                  11   the opportunity . . . to complain about a prior overpayment determination in 2008 that is not currently

                                  12   an issue before the undersigned for adjudication.” Id. at 709. The ALJ also stated that plaintiff “has
Northern District of California
 United States District Court




                                  13   visited the hearing office on numerous occasions to see his file and has complained about the

                                  14   contends [sic] of his file. His complaints have varied from there being no evidence in his file to the

                                  15   field office refusing to submit sufficient evidence and in some instances, withholding evidence. His

                                  16   file is now swollen with pages submitted and apparently resubmitted by the claimant through the

                                  17   years, going back almost two decades, some of which he contended during his hearing, that he had

                                  18   never seen. Most of these records have nothing to do with the sole issue at hand.” Id. at 710-11.

                                  19          “[T]he District Court may not consider evidence outside of the administrative record in

                                  20   reviewing a claim for benefits.[] [This] court acts as an appellate court, reviewing a lower tribunal's

                                  21   decision.   It does not act as a trier of fact, which can acquire evidence and make factual

                                  22   determinations.” See Social Security Disability Law & Procedure in Federal Court § 9:58. In other

                                  23   words, the role of this Court is to review the final decision of the Social Security Administration.

                                  24   Plaintiff is entitled to receive a copy of the documents on which the agency relied in rendering its

                                  25   decision. But what plaintiff instead seeks are numerous documents that do not appear to be germane

                                  26   to the specific appeal on this Court’s docket. For this reason, the Court DENIES plaintiff’s motion

                                  27

                                  28
                                                                                         2
                                   1   to compel production of documents.1

                                   2          The Court will also not order that defendant produce another set of the administrative record

                                   3   for plaintiff because defendant has apparently already done so two times, and plaintiff is an ECF

                                   4   filer, meaning he may access an electronic version of the record online. See Dkt. Nos. 18, 21.

                                   5          Plaintiff has asked for a 120-day extension of the deadline to file his motion for summary

                                   6   judgment, which was due on May 28, 2019. Dkt. No. 31. In the Court’s most recent order, see Dkt.

                                   7   No. 32, the Court noted that it had already granted plaintiff a 90-day extension and at that time

                                   8   cautioned that this was a significant extension of time and that the Court would not be inclined to

                                   9   grant further extensions in this case. This case has been pending since August 2018 and the Court

                                  10   does not yet have a motion from plaintiff explaining what of the agency’s final decision he is

                                  11   challenging.

                                  12          The Court will grant plaintiff one further extension of 45 days to file his motion for summary
Northern District of California
 United States District Court




                                  13   judgment. Plaintiff’s motion for summary judgment is now due July 29, 2019. Defendant’s

                                  14   opposition and cross-motion is due August 26, 2019. Plaintiff’s optional reply brief is due

                                  15   September 9, 2019. The Court is unlikely to grant further extensions. If plaintiff does not file

                                  16   his motion for summary judgment by the deadline, he risks having his case dismissed for failure to

                                  17   prosecute.

                                  18          The Court reminds plaintiff that free legal information is available by phone appointment

                                  19   from the Legal Help Center at 415-782-8982.

                                  20

                                  21          IT IS SO ORDERED.

                                  22   Dated: June 14, 2019

                                  23                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  24                                                   United States District Judge
                                  25

                                  26          1
                                                 If upon review of plaintiff’s motion for summary judgment and the accompanying
                                  27   administrative record, it appears to the Court that germane documents are missing from the record,
                                       the Court will take corrective action at that time. However, the Court cannot undertake its review
                                  28   of the substance of plaintiff’s appeal until plaintiff has filed his motion for summary judgment to
                                       make clear exactly what it is that he is appealing.
                                                                                          3
